DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 12, 13, 15, 16, 19-21, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (2015/0027286 – hereinafter Yuyama) in view of Mosconi et al. (US 7,581,658 – hereinafter Mosconi) and Howard Bleiman (3,128,011 – hereinafter Bleiman).
Re Claims 1 and 21:
Yuyama a housing (21) having a cylindrical section (at 21c) and surrounding a receiving space for drug portions (see Fig. 9); a sorting mechanism (24) rotatably disposed within the cylindrical section (at 21c) and including a main body (near 25), the main body (near 25) forming a conical top surface (near 24, see Fig. 9) and a main body casing surface (near 25); a plurality of projections (at 24a, see Fig. 6) formed on the main body casing surface (at 25); a plurality of channels (25), each channel (25) formed between the projections (at 24a, see Fig. 6) and having a circumferential width (from left to right of the channel as seen in Fig. 6) and a radial depth (see Fig. 7 – from front to back of channel), the projections (at 24a, see Fig. 6) further forming projection outer contours (see Fig. 7 – outer surface of projections) which define a cylindrical outer casing surface interrupted by the channels (25); and an axial projection (28a) having a height and an outer contour, the outer contour forming a vertical cylinder arranged centrally on top of the conical top surface (near 24, see Fig. 9), a diameter of the vertical cylinder being less than a diameter of the cylindrical outer casing surface (see Fig. 7) (see Figs. 1-39), but fails to teach wherein a maximum radial distance between the axial projection outer contour and the cylindrical outer casing surface is greater than the circumferential width of at least one channel of the plurality of channels and less than two times the circumferential width of the at least one channel of the plurality of channels.

Mosconi teaches wherein a maximum radial distance between the axial projection outer contour (see tip portion/central portion near axial line of Fig. 2, see Fig. 5) and a cylindrical outer casing surface is less than two times the circumferential width of at least one channel (6) of a plurality of channels (Examiner notes that Fig. 2 shows that two objects cannot extend fully width-wise from far left side to the outer contour of the axial projection.  Channels which receive the object are sized to accommodate the full width of an object, thus, double the channel size would accommodate two objects fully within which would be larger than the distance from the far left to the axial projection as stated above).   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Yuyama with that of Mosconi to provide spacing for preventing jamming of medicines.  Further, it would have been obvious for one of ordinary skill in the art to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and to provide a particular design choice as known within the art.  Examiner notes that Yuyama teaches a centrally located axial projection and Mosconi teaches a width from a center being less than two times.  Using Yuyama in view of Mosconi would be capable of having a centrally located axial projection spaced with a width less than two times the circumferential width of at least one channel by corresponding parts and structures being spaced in a predictable manner in relation to a center of the device as suggested by Mosconi.

Bleiman teaches wherein a maximum radial distance between an axial projection outer contour (118) is greater than the circumferential width of at least one channel (74) of the plurality of channels (74, 76) and less than two times the circumferential width of the at least one channel (75) of the plurality of channels (see Figs. 1-2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Yuyama with that of Mosconi and Bleiman to provide spacing for preventing jamming of medicines.  Further, it would have been obvious for one of ordinary skill in the art to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and to provide a particular design choice as known within the art.  Examiner notes that Yuyama teaches a centrally located axial projection and Mosconi teaches a width from a center being less than two times.  Using Yuyama in view of Mosconi and Bleiman would be capable of having a centrally located axial projection spaced with a width less than two times the circumferential width of at least one channel by corresponding parts and structures being spaced in a predictable manner in relation to a center of the device as suggested by Mosconi.  (see Examiner’s Drawing of Fig. 4 of Bleiman which shows a general scale of the size difference between central member to wall and width of channel.  Examiner notes one of ordinary skill in the art can recognize that double the width is generally larger the initial ration as described.)


    PNG
    media_image1.png
    345
    347
    media_image1.png
    Greyscale

Examiner’s Drawing of Fig. 4

Further Re Claims 3, 4, and 12:
Yuyam discloses wherein the axial projection (28a) includes a circular bottom surface (see Fig. 7).


Further Re Claim 5:
Yuyama teaches wherein the axial projection (28a) has a conical top surface (see Figs. 7 and 9).

Further Re Claims 6 and 19:
Yuyam discloses wherein the height of the axial projection (28a) is greater than one half the radial depth of the adjacent channel (25) (see Fig. 9, can be viewed from size and comparisons of size with the pills).

Further Re Claims 7, 15, and 20:
Yuyama discloses wherein an annular space is formed above the plurality of projections (at 24a, see Fig. 6), the annular space being defined in part by the main body (see Fig. 9).

Further Re Claim 29:
Yuyama discloses wherein each projection comprises first and second sections having a gap disposed between them (see Fig. 7).  

Further Re Claim 30: 
Yuyama discloses a detent (30) disposed on a cylindrical section of a housing, the detent (30) comprising a detent section (32) disposed over a dispensing opening of the housing (see Fig. 9).  

Further Re Claim 31: 
Yuyama discloses wherein the detent section (32) extends through a slit of the cylindrical section of the housing and into the gap of one of the plurality of projections that is aligned with the dispensing opening (see Fig. 9).  

Re Claims 10 and 13:
Yuyama discloses a housing (21) having a cylindrical section (21c) (see Fig. 5); a sorting mechanism (24) rotatably disposed within the cylindrical section (21c) and including a continuous cylindrical vertical outer casing surface (see near 21c) and a plurality of projections (at 24a, see Fig. 6) disposed completely within the continuous cylindrical vertical outer casing surface (see Fig. 9 – inner/outer wall of 21c); a plurality of channels (25), each channel (25) formed between two projections (at 24a, see Fig. 6) and the continuous cylindrical vertical outer casing surface, each channel having a circumferential width (see Fig. 7), the channels (25) disposed within the continuous cylindrical vertical outer casing surface; and an axial projection (28a) having an outer contour, the axial projection (28a) having an outer contour forming a cylinder, the axial projection (28a) having a conical top surface (see Fig. 9), a diameter of the cylinder being less than a diameter of the cylindrical vertical outer casing surface (see Fig. 9) (see Figs. 1-39), but fails to teach wherein a maximum radial distance between the axial projection outer contour and the cylindrical outer casing surface is greater than the circumferential width of at least one channel of the plurality of channels and less than two times the circumferential width of the at least one channel of the plurality of channels.

Mosconi teaches wherein a maximum radial distance between the axial projection outer contour (see tip portion/central portion near axial line of Fig. 2, see Fig. 5) and a cylindrical outer casing surface is less than two times the circumferential width of at least one channel (6) of a plurality of channels (Examiner notes that Fig. 2 shows that two objects cannot extend fully width-wise from far left side to the outer contour of the axial projection.  Channels which receive the object are sized to accommodate the full width of an object, thus, double the channel size would accommodate two objects fully within which would be larger than the distance from the far left to the axial projection as stated above).   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Yuyama with that of Mosconi to provide spacing for preventing jamming of medicines.  Further, it would have been obvious for one of ordinary skill in the art to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and to provide a particular design choice as known within the art.  Examiner notes that Yuyama teaches a centrally located axial projection and Mosconi teaches a width from a center being less than two times.  Using Yuyama in view of Mosconi would be capable of having a centrally located axial projection spaced with a width less than two times the circumferential width of at least one channel by corresponding parts and structures being spaced in a predictable manner in relation to a center of the device as suggested by Mosconi.
Bleiman teaches wherein a maximum radial distance between an axial projection outer contour (118) is greater than the circumferential width of at least one channel (74) of the plurality of channels (74, 76) and less than two times the circumferential width of the at least one channel (75) of the plurality of channels (see Figs. 1-2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Yuyama with that of Mosconi and Bleiman to provide spacing for preventing jamming of medicines.  Further, it would have been obvious for one of ordinary skill in the art to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and to provide a particular design choice as known within the art.  Examiner notes that Yuyama teaches a centrally located axial projection and Mosconi teaches a width from a center being less than two times.  Using Yuyama in view of Mosconi and Bleiman would be capable of having a centrally located axial projection spaced with a width less than two times the circumferential width of at least one channel by corresponding parts and structures being spaced in a predictable manner in relation to a center of the device as suggested by Mosconi.  (see Examiner’s Drawing of Fig. 4 of Bleiman which shows a general scale of the size difference between central member to wall and width of channel.  Examiner notes one of ordinary skill in the art can recognize that double the width is generally larger the initial ration as described.) 


Re Claim 16:
Yuyama teaches  a housing (21) having a cylindrical section (21c) and surrounding a receiving space for drug portions (see Fig. 9); a sorting mechanism (24) rotatably disposed within the cylindrical section (21c) and including a main body (near 25), the main body forming a conical top surface and a main body casing surface (at 25), a plurality of projections (at 24a, see Fig. 6) formed on the main body casing surface; a plurality of channels (25), each channel (25) formed between the projections (at 24a, see Fig. 6) and having a circumferential width and a radial depth (see Figs. 1-8), the projections (at 24a, see Fig. 6) further forming projection outer contours which define a cylindrical outer casing surface interrupted by the plurality of channels (25); and an axial projection (28a) having a height and an outer contour, the outer contour forming a cylinder arranged centrally on the conical top surface (see Fig. 7), a diameter of the cylinder being less than a diameter of the cylindrical outer casing surface (see Figs. 1-39), but fails to teach wherein a maximum radial distance between the axial projection outer contour and the cylindrical outer casing surface is greater than the circumferential width of at least one channel of the plurality of channels and less than two times the circumferential width of the at least one channel of the plurality of channels.

Mosconi teaches wherein a maximum radial distance between the axial projection outer contour (see tip portion/central portion near axial line of Fig. 2, see Fig. 5) and a cylindrical outer casing surface is less than two times the circumferential width of at least one channel (6) of a plurality of channels (Examiner notes that Fig. 2 shows that two objects cannot extend fully width-wise from far left side to the outer contour of the axial projection.  Channels which receive the object are sized to accommodate the full width of an object, thus, double the channel size would accommodate two objects fully within which would be larger than the distance from the far left to the axial projection as stated above).   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Yuyama with that of Mosconi to provide spacing for preventing jamming of medicines.  Further, it would have been obvious for one of ordinary skill in the art to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and to provide a particular design choice as known within the art.  Examiner notes that Yuyama teaches a centrally located axial projection and Mosconi teaches a width from a center being less than two times.  Using Yuyama in view of Mosconi would be capable of having a centrally located axial projection spaced with a width less than two times the circumferential width of at least one channel by corresponding parts and structures being spaced in a predictable manner in relation to a center of the device as suggested by Mosconi.

Bleiman teaches wherein a maximum radial distance between an axial projection outer contour (118) is greater than the circumferential width of at least one channel (74) of the plurality of channels (74, 76) and less than two times the circumferential width of the at least one channel (75) of the plurality of channels (see Figs. 1-2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Yuyama with that of Mosconi and Bleiman to provide spacing for preventing jamming of medicines.  Further, it would have been obvious for one of ordinary skill in the art to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and to provide a particular design choice as known within the art.  Examiner notes that Yuyama teaches a centrally located axial projection and Mosconi teaches a width from a center being less than two times.  Using Yuyama in view of Mosconi and Bleiman would be capable of having a centrally located axial projection spaced with a width less than two times the circumferential width of at least one channel by corresponding parts and structures being spaced in a predictable manner in relation to a center of the device as suggested by Mosconi.  (see Examiner’s Drawing of Fig. 4 of Bleiman which shows a general scale of the size difference between central member to wall and width of channel.  Examiner notes one of ordinary skill in the art can recognize that double the width is generally larger the initial ration as described.)


Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama in view of Mosconi and Bleiman and further in view of Yuyama et al. (5,803,309 – hereinafter Yuyama-309).
Re Claims 29-31:
Yuyama in view of Mosconi and Bleiman discloses the device of claim 1, but where if fails to teach wherein each projection comprises first and second sections having a gap disposed between them, a detent disposed on the cylindrical section of the housing, the detent comprising a detent section disposed over a dispensing opening of the housing, and wherein the detent section extends through a slit of the cylindrical section of the housing and into the gap of one of the plurality of projections that is aligned with the dispensing opening.

Yuyama-309 further in view teaches wherein each projection (12) comprises first and second sections having a gap disposed between them (see Fig. 5).  Re Claim 30: Yuyama-309 teaches a detent (15) disposed on a cylindrical section of a housing, the detent (15) comprising a detent section (17) disposed over a dispensing opening of the housing (see Fig. 5).  Re Claim 31: Yuyama-309 teaches wherein the detent section (17) extends through a slit of the cylindrical section of the housing and into the gap of one of the plurality of projections that is aligned with the dispensing opening (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Yuyama in view of Mosconi and Bleiman with that of Yuyma-309 to provide a design choice for an alternative style dispensing as commonly known within the art.

Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama in view of Mosconi and Bleiman and further in view of Young et al. (US 2009/0179041 – hereinafter Young).
Re Claim 32:
Yuyama in view of Mosconi and Bleiman discloses the device of claim 16 and further wherein each of the plurality of projections comprises a cylindrical outer surface adjacent to the cylindrical section of the Page 6Application No. 15/393,375Reply to Office Action of June 25, 2021housing (see Yuyama), but fails to teach an angular bottom surface relative to the main body casing surface.

Young further in view teaches wherein each of a plurality of projections (227) comprises a cylindrical outer surface adjacent to a cylindrical section (102) of a Page 6Application No. 15/393,375Reply to Office Action of June 25, 2021housing and an angular bottom surface relative to a main body casing surface (see Fig. 8) (see Figs. 1-12).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Yuyama in view of Mosconi and Bleiman with that of Young to provide a design choice for an alternative style dispensing as commonly known within the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651